 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTac Industries, Inc. and Sheet Metal WorkersInternational Association, AFLCIO, Local No.18, Petitioner. Case 16-RC-7381August 23, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSMURPHY AND WALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anelection held February 18, 1977,1 and the attachedRegional Director's report recommending disposi-tion of same. The Board has reviewed the record inlight of the exceptions and brief, and hereby adoptsthe Regional Director's findings2and recommenda-tions.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Sheet Metal WorkersInternational Association, AFL-CIO, Local No. 18,and that, pursuant to Section 9(a) of the Act, theforegoing labor organization is the exclusive repre-sentative of all the employees in the followingappropriate unit for the purpose of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment:All regular full-time production and maintenanceemployees including welders, installer-welders,laborers, layout employees, installers, and helpersemployed by the Employer at its facility at 601Burlington Road, Saginaw, Texas, but excludingall other employees including office clericalemployees, guards, watchmen, leadmen, andsupervisors as defined in the Act.I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: II for, and 2 against, the Petitioner:there were no challenged ballots.2 The Employer does not deny that it knew before the election of thealleged pro-Petitioner sympathies of two of its directors, but complains onlyof the length of time it had to respond to these directors. In all thecircumstances, including the Employer's admitted knowledge of thesedirectors' sentiments, we conclude that it has not been shown that theconditions for an election here were destroyed by any actions of thesedirectors and, accordingly, we affirm the Regional Director's overruling ofthe Employer's objections.231 NLRB No. 100APPENDIXREPORT ON OBJECTIONSPursuant to a Stipulation for Certification Upon ConsentElection approved on February 4, 1977, an election bysecret ballot was conducted on February 18, 1977, underthe direction and supervision of the Regional Director inthe following appropriate bargaining unit.INCLUDED: All regular full-time production andmaintenance employees including welders, instal-ler-welders, laborers, lay-out employees, instal-lers, and helpers employed by the Employer at itsfacility at 601 Burlington Road, Saginaw, Texas.EXCLUDED: All other employees including officeclerical employees, guards, watchmen, leadmen,and supervisors as defined in the Act.Upon conclusion of the election the parties were servedwith a Tally of Ballots reflecting the election results asfollows:Approximate number of eligible voters ...... .14Void ballots ................... 0Votes cast for Petitioner ........... 11Votes cast against participating labororganization ......... ..... ... 2Valid votes counted .. .. .. .. ...... 13Challensed ballots ............... .0Valid votes counted plus challenged ballots ... .13Challenges are not sufficient in number to affect the resultsof the election. A majority of the valid votes counted pluschallenged ballots has been cast for Sheet Metal WorkersInternational Association, AFLCIO, Local No. 18.On February 25, 1977, the Employer timely filedobjections to conduct affecting the results of the electionand immediately served copies on all parties to theproceeding.Pursuant to Section 102.69(c) of the Board's Rules andRegulations, Series 8, as amended, the undersigned hasconducted an investigation of the objections, and havingduly considered all the evidence submitted by the partiesand otherwise disclosed by the investigation, hereby issuesthis report and recommendations.The Objections1. On February 14, 1977, Edwin L. Smith, Jr., andAughty B. Shelton III were present at and duringa union meeting held at the home of Edwin L.Smith, Jr., and participated in the meeting.2. Edwin L. Smith, Jr., and Aughty B. Shelton III areeach owners of 20 percent of the capital stock ofTAC Industries, Inc., and they are each activemembers of the Board of Directors of TACIndustries, Inc. As such they participate in theformation and administration of labor policy ofTAC Industries, Inc.554 TAC INDUSTRIES3. Edwin L. Smith, Jr., and Aughty B. Shelton IIIparticipated in the preelection union meeting ofFebruary 14, 1977, and encouraged those presentto vote for the union.4. Petitioner by encouraging or permitting saidpersons to be present at or participating in saidpreelection union meeting created the appearanceof a conflict of interest on the part of the saidSmith and Shelton and perpetrated a fraud on theprospective voters.5. As a result of the foregoing the laboratory condi-tions under which said election should have beenconducted were destroyed and said election doesnot reflect the free and untrammeled wishes ofthe persons who voted therein. In view of theforegoing said election should be vacated and setaside and a new election conducted in whichlaboratory conditions are maintained.The InvestigationIn support of the objections the Employer submittedseveral notarized statements from employees who state thata meeting was held at the home of Edwin L. Smith, Jr., andthat Aughty B. Shelton III was also present during themeeting and both participated in the meeting encouragingthose present to vote for the union. In addition, theEmployer submitted the notarized statement of Stephen C.Jones, vice president of the Employer, wherein Jones statesthat Shelton and Smith are each active members of theboard of directors of the Employer and as such theyparticipate in the formulation and administration of laborpolicy of the Employer as well as each owning 20 percentof the capital stock of the corporation.In addition, Jones states the alleged conduct of Smithand Shelton in encouraging employees to vote for theunion was contrary to the expressed position of theEmployer and created a false and misleading atmospherewhich perpetrated a fraud on the prospective voters.However, the investigation revealed that the Employer hadknowledge of the pro-Petitioner sympathies and activitiesof Smith and Shelton before the election. More specificallythe investigation established that on the day following themeeting at the home of Smith, i.e., February 15, 1977, CarlJones, president of the Employer, addressed the assembledemployees and orally stated to the employees that he wasaware that the meeting had occurred at Smith's house. Itfurther appears that Carl Jones stated to the employeesthat they were being used by Smith and Shelton in avengeful fashion in a dispute between Smith and Sheltonon the one hand and Carl Jones and Steve Jones on theother hand.It is clear that the Employer had knowledge of thealleged objectionable conduct of Smith and Shelton at leastthree days before the election. No showing was offered ormade to establish that this was not a reasonable period oftime for the Employer to disavow the activities of Smithand Shelton and take appropriate steps to dissipate theiralleged objectionable conduct. Accordingly, the Employermay not now invalidate the election because of the allegedmisconduct of its own shareholders. See Decatur Transfer &Storage, Inc., 178 NLRB 63; Talladega Cotton Factory, Inc.,91 NLRB 470.SummaryBased on the foregoing, it is recommended all theobjections be overruled and that the Petitioner be certifiedas collective-bargaining representative in the unit asdescribed in the Stipulation for Certification Upon Con-sent Election.555